Citation Nr: 1109307	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-40 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a nervous condition; and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for bilateral arthritis of the knees; and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for entitlement to service connection for a back condition; and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1980 to March 1981.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision by the Department of Veterans Affairs (VA) Nashville, Tennessee Regional Office (RO).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of her claims.  In her October 2009 Substantive Appeal [VA Form 9], she specifically declined the option of testifying at a personal hearing.

To establish jurisdiction over these issues, the Board must first consider whether new and material evidence has been submitted to reopen the claims.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been submitted to reopen the claims of entitlement to service connection for a nervous condition, bilateral arthritis of the knees, and a back condition.






	(CONTINUED ON NEXT PAGE
FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a nervous condition was originally denied in May 2007, on the basis that there is no evidence that her claimed condition was incurred in active duty service.  The Veteran did not initiate an appeal of this decision.  

2.  The Veteran's claim of entitlement to service connection for bilateral arthritis of the knees was originally denied in May 2007, on the basis that there was no evidence that her claimed condition was incurred in active duty service.  She did not initiate an appeal of this decision.

3.  The Veteran's claim of entitlement to service connection for a back condition was originally denied in May 2007, on the basis that there was no evidence that her in-service injury resulted in a chronic back condition.  She did not initiate an appeal of this decision.  

4.  For each of the Veteran's claims, the additional evidence added to the claims file since the previous May 2007 denial is new, and relates to unestablished facts necessary to substantiate the claims.  

5.  There is no medical or lay evidence that the Veteran currently suffers from any of the claimed conditions. 


CONCLUSIONS OF LAW

1.  The May 2007 rating decision that denied entitlement to service connection for a nervous condition, for bilateral arthritis of the knees, and a back condition, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been received sufficient to reopen the Veteran's claims of entitlement to service connection.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  
3.  A nervous condition was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  

4.  Bilateral arthritis of the knees was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

5.  A back condition was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  In this case, the Veteran contends that the RO erred in refusing to reopen and grant her claims for service connection.  She asserts that based on evidence she has submitted, she meets the legal and factual criteria for service connection.  

Before turning to the merits of these claims, a review of their history is instructive.  The Veteran first sought service connection for each of these issues in a December 2006 claim.  The RO denied her claims in the May 2007 rating decision.  For the claims of entitlement to service connection for a nervous condition and bilateral arthritis of the knees, the RO found no evidence that the Veteran suffered an injury in active duty service that could have resulted in her claimed conditions.  With respect to her claim for service connection for a back condition, the RO found that while she suffered an injury to her back during her active service, there was no evidence that this injury resulted in a chronic or permanent condition.  As the Veteran did not initiate an appeal of this decision, it has become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
The Veteran sought to reopen each of her claims in October 2008.  The RO declined to reopen these claims in a December 2008 decision, finding that the Veteran had not submitted new and material evidence.  The Veteran filed a timely Notice of Disagreement, and the RO issued a Statement of the Case in September 2009.  The Veteran thereafter filed a timely Substantive Appeal.  

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the reasons that follow, the Board shall find that the Veteran has submitted new and material evidence sufficient to reopen her claims for service connection.

Since the Veteran's previous final denial, the only new evidence added to the claims file comes from the Veteran's statements associated with the February 2009 Notice of Disagreement and the October 2009 Substantive Appeal.  

With respect to the Veteran's nervous condition, in her Notice of Disagreement, the Veteran stated that her nervous condition began during basic training when she experienced anxiety regarding that training.  In her Substantive Appeal, she stated that during her reserve service, one of her superiors attempted to pressure her into having sex with him.  

With respect to her claims for service connection for bilateral arthritis of the knees and a back condition, the Veteran related both of these events to an in-service injury during her basic training.  In her Notice of Disagreement, she stated that she injured her back during a fall on the obstacle course.  She expanded on this statement in her Substantive Appeal, stating that she hurt her back and knees during this fall and sought treatment for this pain.  The Veteran's service treatment records corroborate her statement, reflecting that she fell off a beam in the confidence course in December 1980 and complained of pain in her back and hips.  In her Notice of Disagreement, she also stated that she suffered from knee problems while running during basic training.  

Each of these statements is new, as the Veteran had not provided this information in the past.  Given that each of the Veteran's claims was previously denied because there was no evidence that her claimed conditions were incurred during her service, her statements relate to unestablished facts necessary to substantiate her claims.

The Board notes that as the Veteran statements in her Substantive Appeal were subsequent to the RO's issuance of the rating decision and Statement of the Case, the Agency of Original Jurisdiction has not reviewed these lay statements.  She has also not provided a waiver to allow the Board to review this material in the first instance.  As the Board finds that this evidence is new and material and warrants reopening her claims, the Board is taking an action that is fully favorable to her, negating the need for RO consideration or a waiver.  38 C.F.R. § 20.1304(c) (2010).  

In summary, the Board finds that the Veteran's lay statements regarding her claims are new and that they relate to unestablished facts necessary to substantiate her claim.  The Board thus finds that she has submitted new and material evidence sufficient to reopen each of her claims for service connection, and those claims are accordingly reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  See also Shade v. Shinseki, 24 Vet. App. 110 (2010)(regulations do not require new and material evidence as to each previously unproven element of a claim).

II.  Service Connection 

Having reopened the Veteran's claims for service connection, the Board must now determine whether service connection is warranted for each issue.  For reasons explained below, the Board does not find that the Veteran is entitled to service connection for the aforementioned claims. 


Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing 38 C.F.R. § 3.303(a)).  

Here, each of the Veteran's claims suffers from the same defect: there is no medical (or even lay) evidence that the Veteran suffers from her claimed conditions.  

The Board notes that there is no medical evidence whatsoever regarding the Veteran's claimed conditions in her claims file.  The Veteran has not submitted any evidence on her own, she has not provided VA with releases to obtain any outside evidence, and she has not stated where or when she has received treatment for each of these conditions.  The RO sought to obtain any records of the Veteran's treatment at VA facilities, but did not find any available records.  

The Veteran's lay statements are also not particular enough to establish that she currently suffers from her claimed conditions.  Lay evidence may be "sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)).  With respect to those conditions that a layperson is competent to identify, the Federal Circuit in Jandreau clarified that "sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Id. at n. 4.  

Here, the Board finds that the Veteran has not identified her claimed nervous condition or back condition with sufficient particularity to allow for a finding of a current diagnosis.  None of the Veteran's statements are specific enough to determine a precise condition from which the Veteran suffers.

While her claim for service connection for bilateral arthritis of the knees is more particular, it still is not sufficient for the Board to find her to be suffering from this condition.  Pursuant to the Federal Circuit's guidance in Jandreau, the Board finds that the Veteran is not competent to identify this condition on her own volition.  If she were identifying a contemporaneous diagnosis, then her description may be sufficient.  There is, however, no corroborating documentation of her claimed condition, and the Veteran has not identified where or when a medical professional could have provided this diagnosis.  Accordingly, the Board cannot find that the evidence establishes that she currently suffers from bilateral arthritis of the knees.  

To the extent that the Veteran's claims could be read to state that she currently suffers from knee and back pain, the Board notes that pain alone is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Finally, though a generous reading of the Veteran's statements could establish that she claims to have suffered from these conditions since service, the Board need not evaluate her claim under a continuity of symptomatology framework, as proof of a current disability is still required for a finding of continuity of symptomatology.  

The Board acknowledges the evidence that the Veteran suffered an injury in basic training in December 1980; however, "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  "In the absence of proof of a present disability, there can be no valid claim."  Id.  As there is no evidence that the Veteran suffers from each of her claimed conditions, the Board must find that she has not met the criteria for service connection for each of her claims.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.  

III.  Duties to Notify and Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

With respect to the Veteran's claim to reopen her previously denied claims for service connection, VA satisfied its duty to notify via a November 2008 letter sent to the Veteran that informed her of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  This same letter defined new and material evidence, and it informed her of what evidence would be necessary to substantiate the elements of the claims for service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  This notice also informed the Veteran of all of the elements of how service connection is established, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board thus finds that VA has satisfied its duty to notify.

Next, VA has a duty to assist the Veteran in the development of her claims.  This duty includes assisting her in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records.  The RO attempted to obtain records of the Veteran's post-service VA treatment, but found no records.  The Veteran herself has not identified any outstanding VA or other medical records to obtain.  

A VA compensation and pension examination is not required for any of the Veteran's claims.  The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2).  If the record indicates that there may be a nexus between the current disability and any service related incident, then the Board may order an RO to have a claimant examined.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this case, there is no evidence that the Veteran is suffering from her claimed conditions.  Without evidence that she is currently suffering from a disability, the Board may consider the medical records already in the file without requiring a VA examination.

The Board notes that VA's duty to assist is not a one-way street, and a Veteran cannot wait for assistance when she has information essential to the adjudication of her claims.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Here, the Veteran has identified no sources of outstanding Federal or private records for VA to obtain, nor has she submitted any such records on her own accord.  Accordingly, the Board finds that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

The claims of entitlement to service connection for a nervous condition, for bilateral arthritis of the knees, and a back condition are reopened, and to this extent only, the appeal is granted.  

Entitlement to service connection for a nervous condition is denied.

Entitlement to service connection for bilateral arthritis of the knees is denied.

Entitlement to service connection for a back condition is denied.  



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


